

QUALIFIED STOCK OPTION AGREEMENT


THIS AGREEMENT, effective as of the 30th day of March, 2007 (the “Grant Date”),
between Manchester Inc. (the “Company”), and Lawrence Taylor (the “Optionee”).


WHEREAS, the Board of Directors has determined that it is in the best interest
of the corporation to provide additional incentive to selected directors,
officers, employees and consultants of the Company; and


WHEREAS, The Corporation desires to grant to the Participant an Option to
purchase shares of its common capital stock (the "Shares") under and for the
purposes of the Company’s 2006 Equity Incentive Plan (the "Plan"); and


WHEREAS, The Corporation and the Participant understand and agree that any terms
used herein have the same meanings as in the Plan.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1. Grant of Option. Effective as of the Grant Date, the Company hereby grants to
the Optionee the right and option (the “Option”) to purchase all or any part of
an aggregate of 200,000 shares (the “Shares”)of Company common stock, par value
$.001 per share (the “Common Stock”), subject to, and in accordance with, the
terms and conditions set forth in this Agreement.


2. Purchase Price.


The price at which the Optionee shall be entitled to purchase Shares upon the
exercise of the Option shall be US$1.85 per Share, being the closing price of
the Company’s common stock on the OTC Bulletin Board on the effective date of
grant of this Option.


3. Exerciseability of Option.


The Option shall vest in accordance with the following schedule and become
exercisable with respect to the following number of Shares covered by the Option
so long as Optionee remains employed by the Company or continues to serve the
Company in a consulting capacity as of each such vesting date: 33.3% of the
Shares on each anniversary of the date of this Agreement.


4. Duration of Option.


(a) The Option shall be exercisable to the extent vested and in the manner
provided herein until the fifth anniversary of the date hereof so long as
Optionee remains in good standing with the Company as an employee or continuing
in service as a consultant to the Company. In the event the Optionee is an
employee of the Company and such employment of the Optionee is terminated for
cause, the Option, whether or not exercisable, shall terminate on the effective
date of the Optionee's termination of employment. If the employment of the
Optionee is terminated for any reason other than cause, the Optionee may at any
time within ninety (90) days after such termination of employment (but in no
event beyond the expiration of the stated term of the Option), exercise the
Option to the extent, but only to the extent, that the Option or portion thereof
was exercisable on the date of the termination of employment, after which time
the Option shall terminate in full. Nothing in this Agreement shall be
interpreted or construed to confer upon the Optionee any right with respect to
continuance of employment or consulting arrangements with the Company, nor shall
this Agreement interfere in any way with the right of the Company to terminate
the Optionee's employment or consulting services at any time.
 
 
 

--------------------------------------------------------------------------------

 
 
QUALIFIED STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------


(b)  Notwithstanding any provision to the contrary herein, in the event of
Optionee's death, his Option shall terminate on the date of death, provided that
all or a portion of the Option to the extent that the right is exercisable but
not exercised on the date of death may be exercised by Optionee's Survivors.
Such Option must be exercised by the Survivors, if at all, within six (6) months
after the date of death of Optionee or, if earlier, within the originally
prescribed term of the Option, notwithstanding that the decedent might have been
able to exercise the Option as to some or all of the shares on a later date if
the Optionee were alive and had continued to be a Optionee of the Corporation or
of an Affiliate.


5. Manner of Exercise and Payment.


5.1 Subject to the terms and conditions of this Agreement the Option may be
exercised by delivery of written notice to the Company in the form attached
hereto, at its principal executive office. Such notice shall state that the
Optionee is electing to exercise the Option and the number of Shares in respect
of which the Option is being exercised and shall be signed by the person or
persons exercising the Option. If requested by the Company, such person or
persons shall (i) deliver this Agreement to an Officer of the Company who shall
endorse thereon a notation of such exercise and (ii) provide satisfactory proof
as to the right of such person or persons to exercise the Option.


5.2 The notice of exercise described in Section 5.1 shall be accompanied by
payment of the full purchase price for the Shares in respect of which the Option
is being exercised, in cash or by check.


5.3 Upon receipt of the notice of exercise and any payment or other
documentation as may be necessary pursuant to Section 5.2 relating to the Shares
in respect of which the Option is being exercised, the Company shall, subject to
this Agreement, take such action as may be necessary to effect the transfer to
the Optionee of the number of Shares as to which such exercise was effective.


5.4 The Optionee shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to any Shares subject to the Option until (i)
the Option shall have been exercised pursuant to the terms of this Agreement and
the Optionee shall have paid the full purchase price for the number of Shares in
respect of which the Option was exercised, (ii) the Company shall have issued
and delivered the Shares to the Optionee, and (iii) the Optionee's name shall
have been entered as a stockholder of record on the books of the Company,
whereupon the Optionee shall have full voting and other ownership rights with
respect to such Shares during the period of ownership thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
QUALIFIED STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------



6. Notices. All notices, demands, instructions and other communications required
or permitted to be given to or made upon either Party hereto or any other person
shall be in writing and shall be personally delivered or sent by registered or
certified mail, postage prepaid, return receipt requested, or by a reputable
courier delivery service, or by telegram (with messenger delivery), or by
telecopy (confirmed by mail), and shall be deemed to be given for purposes of
this Agreement on the day that such writing is delivered or sent to the intended
recipient thereof in accordance with the provisions of this Section. Unless
otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section, notices, demands, instructions and other
communications in writing shall be given to or made upon the respective Parties
hereto, in the case of the Optionee to the address of record on file with the
Company; and in the case of the Company, to the principal executive office of
the Company addressed to the Corporate Secretary.


7. Non-Transferability.


The Option shall not be transferable other than by will or by the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined in the U.S. Internal Revenue Code. During the lifetime of the Optionee,
the Option shall be exercisable only by the Optionee, except in the case of an
Option transferred pursuant to a qualified domestic relations order.


8. Securities Act Restrictions; Sales of Shares.


The Optionee acknowledges that neither the U.S. Securities and Exchange
Commission (the “SEC”) nor any state securities commission has approved the
Option nor any Shares issuable upon exercise thereof, nor passed upon or
endorsed the merits of this Option or the Shares; the Optionee further
understands and agrees that neither the Option nor the Shares have been
registered (i) under with the SEC under the Securities Act of 1933, as amended
(the “Securities Act”) or (ii) with any state securities commission. The
Optionee understands that the neither the Option nor the Shares may be offered,
sold, transferred or otherwise disposed of in the U.S., its territories or
possessions, or to persons known to be residents of the U.S. or to a U.S. person
within the meaning of the Securities Act and the rules promulgated thereunder;
provided that the Shares may be so sold after the earlier to occur of the
effectiveness of a registration statement registering the Shares under the
Securities Act or the expiration of the restricted period under Rule 144
promulgated under the Securities Act and thereafter only if the Shares are
registered under the Securities Act or an exemption from the registration
requirements under the Securities Act is available. The Optionee acknowledges
that the Company has no obligation to cause the registration of this Option or
the Shares under the Securities Act. Following exercise of some or all of the
Option, Optionee agrees not to sell or transfer more than 25% of the aggregate
of all such Shares underlying the Option during any single calendar quarter and
that the certificates representing such Shares shall bear a legend to such
effect.
 
 
 

--------------------------------------------------------------------------------

 
 
QUALIFIED STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------


9. Adjustments.


In the event of a change applicable to the entire class of shares of Common
Stock, such as a stock split, stock dividend, or similar action with respect to
all issued and outstanding shares of Common Stock, the Board of Directors shall
make corresponding adjustments to the number of Shares subject to this Option
and the purchase price for such Shares. For purposes of clarity, however, no
adjustments shall be made with respect to issuances of Common Stock by the
Company or any instruments exercisable or convertible into shares of Common
Stock.


10. Effect of a Liquidation, Merger or Consolidation.


Upon the effective date of (i) the liquidation or dissolution of the Company or
(ii) a merger or consolidation of the Company (a ”Transaction”), the Option
shall continue in effect in accordance with its terms and the Optionee shall be
entitled to receive in respect of each Share subject to the Option, upon
exercise of the Option, the same number and kind of stock, securities, cash,
property or other consideration that each holder of a Share was entitled to
receive in the Transaction in respect of a Share.


11. Withholding of Taxes; Qualified Stock Option Treatment


The Company shall have the right to deduct from any distribution of cash to the
Optionee an amount equal to the federal, state and local income taxes and other
amounts as may be required by law to be withheld (the “Withholding Taxes”) with
respect to the Option. If the Optionee is entitled to receive Shares upon
exercise of the Option, the Optionee shall pay the Withholding Taxes to the
Company in cash prior to the issuance of such Shares. In satisfaction of the
Withholding Taxes, the Optionee may make a written election (the “Tax
Election”), which may be accepted or rejected in the discretion of the Company,
to have withheld a portion of the Shares issuable to him or her upon exercise of
the Option, having an aggregate Fair Market Value, on the date preceding the
date of such issuance, equal to the Withholding Taxes. This Option shall be
construed as a qualified stock option for purposes of interpretation under the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder.


12. No Assignment.


Except as otherwise provided herein, the rights of the Optionee hereunder may
not be assigned or otherwise transferred to any other party.


13. Modification of Agreement.


This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.
 
 
 

--------------------------------------------------------------------------------

 


QUALIFIED STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------


14. Severability.


Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.


15. Successors in Interest.


All obligations imposed upon the Optionee and all rights granted to the Company
under this Agreement shall be final, binding and conclusive upon the Optionee's
heirs, executors, administrators, successors and (subject to Section 12 above)
assigns of the parties hereto.


16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


17. Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all prior agreements, of the parties hereto relating to the subject
matter hereof, and there are no written or oral terms or representations made by
either party other than those contained herein. This Agreement cannot be
modified, altered or amended except by a writing signed by all the parties. No
waiver by either party of any provision or condition of this Agreement at any
time shall be deemed a waiver of such provision or condition at any prior or
subsequent time or of any other provision or condition at the same or any prior
or subsequent time.


18. Governing Law; Arbitration.


(a) This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Texas without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Texas or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Texas.


(b) The parties hereto agree to submit to arbitration any and all matters in
dispute or in controversy among them concerning the terms and provisions of this
Agreement. All such disputes and controversies shall be determined and adjudged
by the decision of an arbitrator (hereinafter sometimes called the “Arbitrator”)
selected by mutual agreement of the parties hereto or if the parties hereto fail
to reach agreement on the Arbitrator within ten days after a party has notified
the other of its interest to submit a matter to arbitration, the Arbitrator
shall be selected by the American Arbitration Association upon application made
to it for such purpose by the parties. Arbitration shall take place in Dallas,
Texas or such other place as the parties hereto may agree in writing. The
Arbitrator shall reach and render a decision in writing with respect to the
amount, if any, of payment respecting the disputed matter. Notwithstanding
anything to the contrary herein, in no event will any award include
consequential or punitive damages of any kind or nature. The arbitration
proceedings shall be held in accordance with the applicable rules of the
American Arbitration Association. Any award rendered shall be final and
conclusive upon the parties and adjudgment thereon may be entered in the highest
court of the forum, state or federal, having jurisdiction. The fees and expenses
of the Arbitrator and the respective fees and expenses of the parties hereto in
connection with any such arbitration (including, without limitation, reasonable
fees and expenses of legal counsel and consultants) shall be paid by the party
against whom a decision by the Arbitrator is rendered.


[Signature Page Follows]
 
 

--------------------------------------------------------------------------------

 

QUALIFIED STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above with the understanding that this Agreement shall
constitute a legal, valid, binding and enforceable obligation of the Company and
the Optionee, respectively.



        MANCHESTER INC.  
   
   
    By:   /s/ Richard Gaines  

--------------------------------------------------------------------------------

Name: Richard Gaines   Title:   Corporate Secretary


        OPTIONEE  
   
   
    /s/     Lawrence Taylor   

--------------------------------------------------------------------------------



 
 
 

--------------------------------------------------------------------------------

 

MANCHESTER INC.


STOCK OPTION AGREEMENT


Notice of Exercise






Optionee
        
 
 
Number of Shares purchased pursuant
to Exercise of Option
       
 
 
Exercise Date
       
 
 
Exercise Price per Share
          
 
 
Aggregate Purchase Price
       
 
 
Form of Payment
              


 
By this exercise, the Optionee agrees to (i) promptly provide such additional
documents as the Company may reasonably require and (ii) provide for the payment
to the Company (in the manner designated by the Company) of tax withholding
obligations, if any, relating to the exercise of this Option.
 

Optionee:     

 

        By:   /s/   

--------------------------------------------------------------------------------

Name: __________________________________________   Title:  
__________________________________________



Accepted:


MANCHESTER INC.
 

        By:   /s/   

--------------------------------------------------------------------------------

Name: __________________________________________   Title:  
__________________________________________  

 
 
 
 

--------------------------------------------------------------------------------

 